SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

667
CA 13-00996
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF STATE OF NEW YORK,
PETITIONER-RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ANTHONY NERVINA, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


DAVISON LAW OFFICE, PLLC, CANANDAIGUA (MARK C. DAVISON OF COUNSEL), FOR
RESPONDENT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Orleans County (James
P. Punch, A.J.), entered May 8, 2013 in a proceeding pursuant to Mental
Hygiene Law article 10. The order committed respondent to a secure
treatment facility.

     It is hereby ORDERED that the order so appealed from is unanimously
affirmed without costs.

     Same Memorandum as in Matter of State of New York v Nervina ([appeal
No. 1] ___ AD3d ___ [Aug. 8, 2014]).




Entered:   August 8, 2014                         Frances E. Cafarell
                                                  Clerk of the Court